Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date is recognized as 11/29/2018, in continuity with PCT/JP2018/044073

Information Disclosure Statement
The IDS filed on 07/15/2021, 08/16/2021, and 04/18/2022, have been considered by the Examiner. 
Claim Objections
Claims 1, 5, and 9 are objected to because of the following informalities:  The claims recite, “the moving object escape based on the map information”. Examiner suggests, --the moving object escapes based on the map information--.  Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “information acquisition unit” and “escape point setting unit“ as they appear in Claim 1 and subsequent dependent claims. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner found the relevant structure for : “information acquisition unit” and “escape point setting unit“ on Page 29, Paragraph [0037] of the specification, “Furthermore, the program according to the first example embodiment may be executed by a computer system constructed with a plurality of computers. In this case, for example, each computer may function as one of the information acquisition unit 11 and the escape point setting unit 12.”, where the units are computers operating as the units. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1-4 are rejected as they cross multiple statutory categories. Because the claims outline an apparatus, but recite method steps, it is unclear when the limitations would be violated. For example, in Claim 2, Examiner suggests, -- the escape point is configured to set the escape point-- instead of “the escape point setting units sets the escape point”, and so on. Appropriate correction is required.
Claims 1, 5, and 9 are rejected as they recites, “a task point”  followed by “on the route between task points” – as written, the language is unclear these two recitations of task points refer to the same task points. For the purpose of compact prosecution, Examiner is interpreting the language to mean that “a task point” is a subset of the plurality of “task points” on the route. Similarly, Claims 1, 5 and 9 also recite “multiple moving objects” followed by “the moving object”, where “the moving object” lacks antecedent basis as written. For the purpose of compact prosecution, Examiner is interpreting the language as the moving object being one of the multiple moving objects. Appropriate correction is required. 
Claims 2, 6, and 10 are rejected as they recites, “a plurality of grids”  followed by “the grid” – as written, the language is unclear these two recitations of grids refer to the same grids. For the purpose of compact prosecution, Examiner is interpreting the language to mean “the grid” is a subset of “the plurality of grids”. Appropriate correction is required. 
Claims 3, 7, and 11 are rejected as they recite “the grids included”, and “the grid on the specified route” refer to the same grid or set of grids. For the purpose of compact prosecution, Examiner is interpreting that the grid(s) on the specified route are the grids included in the route. Appropriate correction is required. 
Claims 3, 4, 7, 8, 11 and 12 are rejected as they recite “grids other than [the grid on the specified route / the set of grids]” – it is unclear if the underlined recitation of “grids” is the same grids as respective Claims 2, 6, and 10 (“a plurality of grids”) or if these are distinct grids. For the purpose of compact prosecution, Examiner is interpreting the language to mean “the grid” is a subset of “a plurality of grids” priorly recited in Claims 2, 6, and 10. Appropriate correction is required. 
Claims 2-4, 6-8, and 10-12 are rejected as they depend on claims rejected under 35 U.S.C. 112(b). Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101


Regarding Claim 9,
	Step 1:
	Claim 9 describes a “A computer-readable medium ” and thus falls under the statutory category of an apparatus. 
	Step 2(a), Prong I:
	Independent Claim 9 includes limitations that recite an abstract idea (bolded below):
Claim 9 Recites:
A computer-readable medium that includes recorded thereon a program for supporting a search for a route of multiple moving objects that move independently in a specific area by means of a computer, 
the program including instructions that cause the computer to carry out:
(a) a step of acquiring a map information of the specific area and a task point information that specifies a task point at which the moving object executes a task in the specific area; 
(b) a step of setting an escape point at which the moving object escape based on the map information and the task point information, so that the escape point does not exist on the route between task points in the specific area
	The examiner submits that the bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claims cover performance of the limitation in the human mind. For example, the determinations and analysis made upon data, as for the determination of an escape point, can simply be performed mentally. 
	Step 2(a), Prong II: 
	It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, or adding insignificant extra solution activity, does not integrate a judicial exception into a practical application.
	The additional limitations beyond the above noted abstract idea, underlined above, are, a computer-readable medium, a program stored on the medium, and a step of acquiring information. Regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution activity/structure as these limitations merely apply the process of Claim 1 via generic computer elements, and, for the step of acquiring information, constitutes mere data gathering. These elements represents a well understood, routine, and conventional application of computer technology. This falls under the principles of “apply it” as discussed in MEPE 2160.04(d) and 2106.05(f).	 
	Step 2(b): The claim does not include additional elements (considered both alone and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. As discussed above, when the elements of the abstract idea are removed, what is left over are: a computer-readable medium, a program stored on the medium, and a step of acquiring information. These limitations merely apply the process of Claim 9 via generic computer elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. This claim is ineligible.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The physical components are recited at such a high level of generality, and do not outline anything beyond practices and structure that are nearly universal in the art. The claim is ineligible.

Regarding Claims 1 and 5,
As Claim 5 is the method claim corresponding to the apparatus of Claim 1, reciting identical limitations without the physical structure. Claim 1 is an alternative recitation of the same apparatus of Claim 9, merely differing in how the generic computer technology is described.  Therefore, Claims 1 and 5, are also rejected under 35 U.S.C. 101

Regarding Claims 2-13
	The claims that depend on Claim 1, 5, and 9 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. Particularly, the limitations directed to “determining the traveling route” do not necessarily incur a physical transformation of the system. These merely act to further limit the abstract idea, and are themselves conventional technology being used in a predictable manner, and thus not introduce material beyond the recitation of a mental process. Altogether, the claim limitations are not integrated into a practical application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba (JP 2017137173 A), herein after referred to simply as Baba. 

Regarding Claim 1, 
Baba discloses the following limitations, 
A route search support apparatus for supporting a search of multiple moving objects that move independently in a specific area, (Figure 1, Page 2, “Referring to FIG. 1, the transport system includes a plurality of forklifts … There are a manned area 2 and an unmanned area 3 as work spaces of the transport system”, where Forklifts 1 are the moving objects)
 comprising: An information acquisition unit configured to acquire a map information of the specific area and a task point information that specifies a task point at which the moving object executes a task in the specific area (Page 5, “The area determination unit determines the travel schedule of the forklift 1B most recently from the position of the forklift 1B, the work content of the transport work in progress of the forklift 1B, and the work content of the transport work scheduled to be performed later if necessary. – where the area determination unit is acquisition unit, and specifies task points based on work schedule. Further, note that the moving object is not uniquely distinguished between 1A and 1B, and this distinction is only made in the moment of navigation from a plurality of Forklifts 1, as per Page 5, “When there is no forklift 1 that satisfies the condition (1), the target determining unit randomly identifies one forklift 1 from all the forklifts 1 in the unattended operation mode, and determines this as a notification target. The subsequent steps will be described with reference to FIG. In FIG. 2, in the above step, the forklift determined as the notification target by the target determination unit is marked with “1A”, and the non-notification target forklift not decided as the notification target is marked with “1B”.)
an escape point setting unit configured to set an escape point at which the moving object escapes based on the map information and the task point information, so that the escape point does not exist on the route between task points in the specific area (Page 5, “The route 9 is specified for each forklift 1B. The area determination unit specifies an area on the travel path through which the forklift 1B does not pass from the identified travel route 9 and the travel path stored in the travel path storage unit.”, and where this is used for an escape, Page 5, “The area determining unit specifies one area located closest to the emergency worker 8 (emergency work notifying unit 7) from the plurality of specified areas, and determines this as the evacuation area 10. The target determining unit may determine the area closest to the forklift 1A as the retreat area 10 from the plurality of specified areas.)

Regarding Claim 5 and 9, 
	Claims 5 and 9 respectively recite the corresponding method for the apparatus of Claim 1, and the same invention of Claim 1 as an alternatively recited apparatus. Because Baba, as shown, discloses all of the limitations of Claim 1, Claims 5 and 9 are also recited. The only additional element recited in Claim 9 is a computer readable medium storing a program,  which is also disclosed by Baba (Page 3, “The transport system includes a forklift 1 and a management device 6 that manages the transport work. The management device 6 is configured to be able to selectively communicate with each forklift 1.”, where management device 6 is a computer, and thus has a computer readable medium storing a program.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being obvious over Baba, further in view of Morita (JP 2017134794 A), herein after referred to simply as Morita. 

Regarding Claim 2, 
Baba, as shown, discloses all of the limitations of Claim 1. 
Baba further discloses the following limitations, 
the task point information specifies a location … corresponding to the task point (Page 5, “The area determination unit determines the travel schedule of the forklift 1B most recently from the position of the forklift 1B, the work content of the transport work in progress of the forklift 1B, and the work content of the transport work scheduled to be performed later if necessary. – where the area determination unit is acquisition unit, and specifies task points based on work schedule. Further, note that the moving object is not uniquely distinguished between 1A and 1B, and this distinction is only made in the moment of navigation from a plurality of Forklifts 1, as per Page 5, “When there is no forklift 1 that satisfies the condition (1), the target determining unit randomly identifies one forklift 1 from all the forklifts 1 in the unattended operation mode, and determines this as a notification target. The subsequent steps will be described with reference to FIG. In FIG. 2, in the above step, the forklift determined as the notification target by the target determination unit is marked with “1A”, and the non-notification target forklift not decided as the notification target is marked with “1B”.)
in the (b) step, the escape point is set [to a location] (Page 5, “The route 9 is specified for each forklift 1B. The area determination unit specifies an area on the travel path through which the forklift 1B does not pass from the identified travel route 9 and the travel path stored in the travel path storage unit.”, and where this is used for an escape, Page 5, “The area determining unit specifies one area located closest to the emergency worker 8 (emergency work notifying unit 7) from the plurality of specified areas, and determines this as the evacuation area 10. The target determining unit may determine the area closest to the forklift 1A as the retreat area 10 from the plurality of specified areas.)
However, Baba does not disclose the following limitations,
wherein the map information is composed of an information for each of a plurality of grids obtained by dividing the specific area in a grid pattern, 
the task point information specifies a location of the grid corresponding to the task point 
in the (b) step, the escape point is set by selecting the grid to be the escape point
However, this is taught by Morita, which shows that a map area can be divided into a plurality of grids, with task points relevant to the robot route identified on the grid (Figure 10, where R1e, R2e, and R3e are task points, Page 6, “ FIG. 10 is a diagram illustrating an example of a travel route on the grid map. As shown in FIG. 10, in the series of travel routes from the starting point to the destination point, an end point and a starting point are set at each of the change points in the traveling direction of the automatic transport machine 101. Thus, the series of travel routes is divided into a plurality of linear segmented travel routes R1, R2, and R3. The segment travel routes R1, R2, and R3 are respectively linear paths that connect one starting point R1s, R2s, and R3s and the next one end point R1e, R2e, and R3e, respectively, along the grid.")
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mapping and task location assignment of Baba, with the grid based system of Morita, as a grid provides a simple, efficient means of storing data about an area, and further, the use of grids in vehicle navigation mapping is well understood, routine, and conventional activity, and the combination is a simple substitution of elements yielding predictable results. 

Regarding Claims 6 and 10, 
	Claims 6 and 10 respectively recite the corresponding method for the apparatus of Claim 2, and the same invention of Claim 2 as an alternatively recited apparatus. Because the combination of Baba and Morita, as shown, discloses all of the limitations of Claim 2, Claims 6 and 10 are also recited. 

Regarding Claim 3, 
The combination of Baba and Morita, as shown, discloses all of the limitations of Claim 2. Baba further discloses the following limitation, 
wherein the escape point setting unit specifies a route that connects all the task points ... and selects the [location of the] the escape point from [a location] other than the [locations] on the specified route (Page 5, “The area determination unit determines the travel schedule of the forklift 1B most recently from the position of the forklift 1B, the work content of the transport work in progress of the forklift 1B, and the work content of the transport work scheduled to be performed later if necessary. The route 9 is specified for each forklift 1B. The area determination unit specifies an area on the travel path through which the forklift 1B does not pass from the identified travel route 9 and the travel path stored in the travel path storage unit.”)
However, the combination does not disclose the following limitations,
and minimizes a number of the grids included 
selects the grid to be the escape point from grids other than the grid on the specified route
However, this taught by Morita which discloses a route minimization method that minimizes the number of grids, (Page 7, “As illustrated in FIG. 13, when searching for a travel route from the departure point S to the destination point E, the route search unit 224 finds travel routes RA and RB that connect the departure point S and the destination point E with the shortest route” – for route minimization). Morita further already discloses grid based navigation (Figure 10). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the routing of the combination with the length minimization of Morita, as this optimizes the speed and efficiency of a robot transport system, and further, route minimization is well understood, routine, and conventional activity, and further, the combination is a simple substitution of elements yielding predictable results. 

Regarding Claims 7 and 11, 
	Claims 7 and 11 respectively recite the corresponding method for the apparatus of Claim 2, and the same invention of Claim 2 as an alternatively recited apparatus. Because the combination of Baba and Morita, as shown, discloses all of the limitations of Claim 2, Claims 7 and 11 are also recited.

Regarding Claim 4, 
The combination of Baba and Morita, as shown, discloses the limitations of Claim 2. Baba further already discloses the following limitations, 
the escape point setting unit sets a [set of locations] including and connected to all the tasks and selects the [location] to be escape point from [locations] other than the [set of locations] (Page 5, “The area determination unit determines the travel schedule of the forklift 1B most recently from the position of the forklift 1B, the work content of the transport work in progress of the forklift 1B, and the work content of the transport work scheduled to be performed later if necessary. The route 9 is specified for each forklift 1B. The area determination unit specifies an area on the travel path through which the forklift 1B does not pass from the identified travel route 9 and the travel path stored in the travel path storage unit.”)
However, Baba does not disclose the following limitation,
the escape point setting unit sets a set of grids including and connected to all the tasks and selects the grid to be escape point from grids other than the set of grids 
However, this is already taught by Morita, which teaches grid based navigation (Figure 10) as detailed above. 

Regarding Claims 8 and 12, 
	Claims 8 and 12 respectively recite the corresponding method for the apparatus of Claim 2, and the same invention of Claim 2 as an alternatively recited apparatus. Because the combination of Baba and Morita, as shown, discloses all of the limitations of Claim 2, Claims 8 and 12 are also recited.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugihara (US 20150142258 A1) discloses that escape points for a vehicle can be excluded from the route of that vehicle (Paragraph [0157] “As illustrated in FIGS. 12 to 19, the passing positions WP1, WP2, and the like on the registered route CS are all created outside the passing position exclusion radius RWex. As illustrated in FIGS. 12, 13, 16, and 17, the route information creation unit 12d does not create a passing position WP inside a range (a second range on the discharging side; hereinafter referred to as a passing position exclusion region, as appropriate) SPex with a passing position exclusion radius RDex of a predetermined size centered around the discharging position DP0 (the travel starting position SP1). That is, the route information creation unit 12d creates the passing position WP in a region excluding the passing position exclusion region SPex.”). Siegel (US 10248120 B1) discloses connecting all task points and a route minimization, (Column 26-27, Line 50-3, “Based on such attributes, a navigable path network may be defined to include connections between two or more points for each of the autonomous vehicles, or for each of a class of the autonomous vehicles, in performing any number of missions or tasks. For example, the navigable path network may include a plurality of paths between points within the area … Once a navigable path network has been defined, a shortest route or an optimal route for travel between two or more points of the navigable path network by an autonomous vehicle during the performance of a task, and an autonomous vehicle for performing the task, may be selected accordingly.”)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN LYNELLE FURGASON whose telephone number is (571)272-5619. The examiner can normally be reached Monday - Friday, 7:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666